Citation Nr: 1806227	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  10-39 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) in excess of 70 percent for traumatic brain injury (TBI).

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for grand mal seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from August 1972 to October 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO in St. Louis, Missouri, which denied an increased disability rating in excess of 10 percent for grand mal seizures.  This matter also comes on appeal from a September 2010 rating decision of the RO in Portland, Oregon, which, in pertinent part, granted service connection for TBI and assigned an initial 40 percent disability rating.

This case was initially before the Board in June 2014, where the Board, in pertinent part, awarded a 70 percent disability rating for the TBI disability throughout the appeal period, though it denied a rating higher than 70 percent for that disability, and also denied a rating in excess of 10 percent for the grand mal seizure disability.  The Veteran timely appealed the denial of the higher rating claims to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) jointly agreed to vacate the Board's June 2014 decision and to remand the rating claims back to the Board for further development and clarification.  

Subsequently, in March 2015 and July 2017, the Board, in pertinent part, remanded the remaining issues on appeal for additional development.  While cognizant of its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), and Stegall v. West, 11 Vet. App. 268 (1998), as the Veteran withdraws the remaining issues on appeal, the Board need not address Forcier or Stegall compliance at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.



FINDING OF FACT

In a January 2018 Motion to Withdraw Appeal, prior to the promulgation of a Board decision in the present appeal, the Veteran, through a representative, asked to withdraw the issues of a higher initial disability rating in excess of 70 percent for TBI and an increased disability rating in excess of 10 percent for grand mal seizures.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a higher initial disability rating in excess of 70 percent for TBI.  
38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an increased disability rating in excess of 10 percent for grand mal seizures.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Issues on Appeal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  In a January 2018 Motion to Withdraw Appeal, prior to the promulgation of a Board decision in the present appeal, the Veteran, through a representative, asked to withdraw the issues of a higher initial disability rating in excess of 70 percent for TBI and an increased disability rating in excess of 10 percent for grand mal seizures.  As noted in the motion, in October 2017, the Veteran submitted a statement in support of claim asking to withdraw all remaining issues on appeal.

As the Veteran has withdrawn the appeal regarding these issues, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  See 38 U.S.C. § 7104 (2012).  Accordingly, the Board does not have jurisdiction to review these issues, and the issues of a higher initial disability rating in excess of 70 percent for TBI and an increased disability rating in excess of 10 percent for grand mal seizures will be dismissed.


ORDER

The appeal for a higher initial disability rating in excess of 70 percent for TBI is dismissed.

The appeal for an increased disability rating in excess of 10 percent for grand mal seizures is dismissed.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


